
	
		I
		112th CONGRESS
		2d Session
		H. R. 4903
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Mr. Clarke of
			 Michigan introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on power electronic boxes
		  and static converter composite units.
	
	
		1.Power electronic boxes and
			 static converter composite units
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Power electronics box and static converter composite units,
						each capable of performing the functions of an AC inverter and an auxiliary
						power module, capable of reducing DC voltage from 42 V (supplied by battery) to
						12 V output and providing three-phase AC output to motor generator unit, the
						foregoing certified by the importer for use in hybrid electric motor vehicles
						(provided for in subheading 8504.40.95)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
